
	

113 S3018 IS: Partnership Auditing Fairness Act
U.S. Senate
2014-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 3018
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2014
			Mr. Levin introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reform the rules relating to partnership audits and
			 adjustments.
	
	1.Short titleThis Act may be cited as the Partnership Auditing Fairness Act.
		2.Partnership audits and adjustments
			(a)Repeal of TEFRA partnership audit rules(1)In generalChapter 63 of the Internal Revenue Code of 1986 is amended by striking subchapter C.(2)Clerical amendmentThe table of subchapters for chapter 63 of such Code is amended by striking the item relating to
			 subchapter C.
				(b)Repeal of electing large partnership rules
				(1)In generalSubchapter K of chapter 1 of the Internal Revenue Code of 1986 is amended by striking part IV.
				(2)Assessment rules relating to electing large partnershipsChapter 63 of such Code is amended by striking subchapter D.(3)Clerical amendments(A)The table of parts for subchapter K of chapter 1 of such Code is amended by striking the item
			 relating to part IV.
					(B)The table of subchapters for chapter 63 of such Code is amended by striking the item relating to
			 subchapter D.(4)Effective dateThe amendments made by this subsection shall apply to returns filed after December 31, 2014.
				(c)Partnership audit reform
				(1)In generalChapter 63 of the Internal Revenue Code of 1986, as amended by this section, is amended by
			 inserting after
			 subchapter B the following new subchapter:
					
						CTreatment of partnerships
							
								Part I—In general
								Part II—Partnership adjustments
								Part III—Procedure
								Part IV—Definitions and special rules
							IIn general
								
									Sec. 6221. Determination at partnership level.
									Sec. 6222. Partner’s return must be consistent with partnership return.
									Sec. 6223. Designation of partnership representative.
								6221.Determination at partnership level
									(a)In generalItems of income, gain, loss, deduction, or credit of a partnership for a partnership taxable year
			 (and any partner’s distributive share thereof) shall be audited, any tax
			 attributable thereto shall be assessed and collected, and the
			 applicability of any penalty, addition to tax, or additional amount which
			 relates to an adjustment to any such item or share shall be determined, at
			 the partnership level pursuant to this subchapter.
									(b)Election out for certain partnerships with 100 or fewer partnersThis subchapter shall not apply with respect to any partnership for any taxable year if—
										(1)the partnership elects the application of this subsection for such taxable year,
										(2)the partnership has 100 or fewer partners on the last day of such taxable year,
										(3)each of the partners of such partnership is an individual, a C corporation (other than a real
			 estate investment trust or a regulated investment company), any foreign
			 entity that would be treated as a C corporation were it domestic, or an
			 estate of a deceased partner,
										(4)the election—
											(A)is made with a timely filed return for such taxable year, and
											(B)includes (in the manner prescribed by the Secretary) a disclosure of the name and taxpayer
			 identification number of each partner of such partnership, and
											(5)the partnership notifies each such partner of such election in the manner prescribed by the
			 Secretary.For purposes of paragraph (4)(B), the Secretary may provide for alternative identification of any
			 foreign partners.6222.Partner’s return must be consistent with partnership return
									(a)In generalA partner of any partnership shall, on the partner’s return, treat each item of income, gain, loss,
			 deduction, or credit attributable to such partnership in a manner which is
			 consistent with the treatment of such income, gain, loss, deduction, or
			 credit on the partnership return.
									(b)Underpayment due to inconsistent treatment assessed as math errorAny underpayment of tax by a partner by reason of failing to comply with the requirements of
			 subsection (a) shall be assessed and collected in the same manner as if
			 such underpayment were on account of a mathematical or clerical error
			 appearing on the partner’s return. Paragraph (2) of section 6213(b) shall
			 not apply to any assessment of an underpayment referred to in the
			 preceding sentence.
									(c)Addition to tax for failure To comply with sectionFor addition to tax in the case of partner’s disregard of the requirements of this section, see
			 part II of subchapter A of chapter 68.
									6223.Partners bound by actions of partnership
									(a)Designation of partnerEach partnership shall designate (in the manner prescribed by the Secretary) a partner (or other
			 person) as the partnership representative who shall have the sole
			 authority to act on behalf of the partnership under this subchapter. In
			 any case in which such a designation is not in effect, the Secretary may
			 select any partner as the partnership representative.
									(b)Binding effectA partnership and all partners of such partnership shall be bound—
										(1)by actions taken under this subchapter by the partnership, and
										(2)by any decision in a proceeding brought under this subchapter.
										IIPartnership adjustments
								
									Sec. 6225. Partnership adjustment by Secretary.
									Sec. 6226. Administrative adjustment request by partnership.
								6225.Partnership adjustment by Secretary
									(a)In generalIn the case of any adjustment by the Secretary in the amount of any item of income, gain, loss,
			 deduction, or credit of a partnership, or any partner’s distributive share
			 thereof—
										(1)the partnership shall pay any imputed underpayment with respect to such adjustment in the
			 adjustment year as provided in section 6232, and
										(2)any imputed overpayment shall be taken into account by the partnership in the adjustment year as a
			 reduction in non-separately stated income or an increase in non-separately
			 stated loss (whichever is appropriate) under section 702(a)(8).
										(b)Determination of imputed underpayments and overpaymentsFor purposes of this subchapter—
										(1)In generalExcept as provided in subsection (c), any imputed underpayment or imputed overpayment with respect
			 to any partnership adjustment for any reviewed year shall be determined—
											(A)by netting all adjustments of items of income, gain, loss, or deduction and multiplying such net
			 amount by the highest rate of tax in effect for the reviewed year under
			 section 1 or 11,
											(B)by treating any net increase or decrease in loss under subparagraph (A) as a decrease or increase,
			 respectively, in income, and
											(C)by taking into account any adjustments to items of credit as an increase or decrease, as the case
			 may be, in the amount determined under subparagraph (A).
											(2)Adjustments to distributive shares of partners not nettedIn the case of any adjustment which reallocates the distributive share of any item from one partner
			 to another, such adjustment shall be taken into account under paragraph
			 (1) by disregarding—
											(A)any decrease in any item of income or gain, and
											(B)any increase in any item of deduction, loss, or credit.
											(c)Modification of imputed underpayments
										(1)Method in generalThe Secretary shall establish procedures under which the imputed underpayment amount may be
			 modified consistent with the requirements of this subsection.
										(2)Amended returns of partnersSuch procedures shall provide that if—
											(A)one or more partners file returns for the taxable year of the partners which includes the end of
			 the reviewed year of the partnership,
											(B)such returns take into account all adjustments under subsection (a) properly allocable to such
			 partners (and for any other taxable year with respect to which any tax
			 attribute is affected by reason of such adjustments), and
											(C)payment of any tax due is included with such return,then the imputed underpayment amount shall be determined without regard to the portion of the
			 adjustments so taken into account.(3)Reallocation of distributive shareIn the case of any adjustment which reallocates the distributive share of any item from one partner
			 to another, paragraph (2) shall apply only if returns are filed by all
			 partners affected by such adjustment.
										(4)Year and day for submission to SecretaryAnything required to be submitted pursuant to paragraph (1) shall be submitted to the Secretary not
			 later than the close the 180-day period beginning on the date on which the
			 notice of a proposed partnership adjustment is mailed under section 6231
			 unless such period is extended with the consent of the Secretary.
										(5)Decision of SecretaryAny modification of the imputed underpayment amount under this subsection shall be made only upon
			 approval of such modification by the Secretary.
										(d)Definitions and special ruleFor purposes of this subchapter—
										(1)Reviewed yearThe term reviewed year means the partnership taxable year to which the item being adjusted relates.
										(2)Adjustment yearThe term adjustment year means the partnership taxable year in which—
											(A)in the case of an adjustment pursuant to the decision of a court in a proceeding brought under
			 section 6234, such decision becomes final,
											(B)in the case of an administrative adjustment request under section 6226, such administrative
			 adjustment request is made, or
											(C)in any other case, notice of the final partnership adjustment is mailed under section 6231.
											6226.Administrative adjustment request by partnership
									(a)In generalA partnership may file a request for an administrative adjustment in the amount of any item of
			 income, gain, loss, deduction, or credit of the partnership for any
			 partnership taxable year, but only to the extent such adjustment results
			 in an imputed underpayment.
									(b)AdjustmentAny adjustment under subsection (a) shall be determined and taken into account by the partnership
			 under rules similar to the rules of section 6225 (other than subsection
			 (c) thereof) for the partnership taxable year in which the administrative
			 adjustment request is made.
									(c)Period of limitationsA partnership may not file such a request—
										(1)more than 3 years after the later of—
											(A)the date on which the partnership return for such year is filed, or
											(B)the last day for filing the partnership return for such year (determined without regard to
			 extensions), and
											(2)after any notice of an administrative proceeding with respect to the taxable year is mailed under
			 section 6231.
										IIIProcedure
								
									Sec. 6231. Notice of proceedings and adjustment.
									Sec. 6232. Assessment, collection, and payment.
									Sec. 6233. Penalties and interest.
									Sec. 6234. Judicial review of partnership adjustment.
									Sec. 6235. Period of limitations on making adjustments.
								6231.Notice of proceedings and adjustment
									(a)In generalThe Secretary shall mail to the partnership and the partnership representative—
										(1)notice of any administrative proceeding initiated at the partnership level with respect to an
			 adjustment of any item of income, gain, loss, deduction, or credit of a
			 partnership for a partnership taxable year, or any partner’s distributive
			 share thereof,
										(2)notice of any proposed partnership adjustment resulting from such proceeding, and
										(3)notice of any final partnership adjustment resulting from such proceeding.Any notice of a final partnership adjustment shall not be mailed earlier than 180 days after the
			 date on which the notice of the proposed partnership adjustment is mailed.
			 Such notices shall be sufficient if mailed to the last known address of
			 the partnership representative or the partnership (even if the partnership
			 has terminated its existence). The first sentence shall apply to any
			 proceeding with respect to an administrative adjustment request filed by a
			 partnership under section 6226.(b)Further notices restrictedIf the Secretary mails a notice of a final partnership adjustment to any partnership for any
			 partnership taxable year and the partnership files a petition under
			 section 6234 with respect to such notice, in the absence of a showing of
			 fraud, malfeasance, or misrepresentation of a material fact, the Secretary
			 shall not mail another such notice to such partnership with respect to
			 such taxable year.
									(c)Authority To rescind notice with partnership consentThe Secretary may, with the consent of the partnership, rescind any notice of a partnership
			 adjustment mailed to such partnership. Any notice so rescinded shall not
			 be treated as a notice of a partnership adjustment for purposes of this
			 subchapter, and the taxpayer shall have no right to bring a proceeding
			 under section 6234 with respect to such notice.
									6232.Assessment, collection, and payment
									(a)In generalAny imputed underpayment—
										(1)shall be assessed and collected in the same manner as if it were a tax imposed for the adjustment
			 year by subtitle A, and
										(2)shall be paid on or before the return due date for the adjustment year.
										(b)Limitation on assessmentExcept as otherwise provided in this chapter, no assessment of a deficiency may be made (and no
			 levy or proceeding in any court for the collection of any amount resulting
			 from such adjustment may be made, begun or prosecuted) before—
										(1)the close of the 90th day after the day on which a notice of a final partnership adjustment was
			 mailed, and
										(2)if a petition is filed under section 6234 with respect to such notice, the decision of the court
			 has become final.
										(c)Premature action may be enjoinedNotwithstanding section 7421(a), any action which violates subsection (b) may be enjoined in the
			 proper court, including the Tax Court. The Tax Court shall have no
			 jurisdiction to enjoin any action under this subsection unless a timely
			 petition has been filed under section 6234 and then only in respect of the
			 adjustments that are the subject of such petition.
									(d)Exceptions to restrictions on adjustments
										(1)Adjustments arising out of math or clerical errors
											(A)In generalIf the partnership is notified that, on account of a mathematical or clerical error appearing on
			 the partnership return, an adjustment to a partnership item is required,
			 rules similar to the rules of paragraphs (1) and (2) of section 6213(b)
			 shall apply to such adjustment.
											(B)Special ruleIf a partnership is a partner in another partnership, any adjustment on account of such
			 partnership’s failure to comply with the requirements of section 6222(a)
			 with respect to its interest in such other partnership shall be treated as
			 an adjustment referred to in subparagraph (A), except that paragraph (2)
			 of section 6213(b) shall not apply to such adjustment.
											(2)Partnership may waive restrictionsThe partnership may at any time (whether or not any notice of partnership adjustment has been
			 issued), by a signed notice in writing filed with the Secretary, waive the
			 restrictions provided in subsection (b) on the making of any partnership
			 adjustment.
										(e)Limit where no proceeding begunIf no proceeding under section 6234 is begun with respect to any notice of a final partnership
			 adjustment during the 90-day period described in subsection (b) thereof,
			 the amount for which the partnership is liable under section 6225 shall
			 not exceed the amount determined in accordance with such notice.
									6233.Penalties and interest
									(a)Penalties and interest determined from reviewed year
										(1)In generalIn the case of an imputed underpayment with respect to a partnership adjustment for a reviewed
			 year, the partnership—
											(A)shall pay to the Secretary interest computed under paragraph (2), and
											(B)shall be liable for any penalty, addition to tax, or additional amount as provided in paragraph
			 (3).
											(2)Determination of amount of interestThe interest computed under this paragraph with respect to any partnership adjustment is the
			 interest which would be determined under chapter 67—
											(A)on the imputed underpayment determined with respect to such adjustment, and
											(B)for the period beginning on the day after the return due date for the reviewed year and ending on
			 the return due date for the adjustment year (or, if earlier, the date
			 payment of the imputed underpayment is made).Proper adjustments in the amount determined under the preceding sentence shall be made for
			 adjustments required for partnership taxable years after the reviewed year
			 and before the adjustment year by reason of such partnership adjustment.(3)PenaltiesA partnership shall be liable for any penalty, addition to tax, or additional amount for which it
			 would have been liable if such partnership had been an individual subject
			 to tax under chapter 1 for the reviewed year and the imputed underpayment
			 were an actual underpayment (or understatement) for such year.
										(b)Interest and penalties with respect to adjustment year return
										(1)In generalIn the case of any failure to pay an imputed underpayment on the date prescribed therefor, the
			 partnership shall be liable—
											(A)for interest as determined under paragraph (2), and
											(B)for any penalty, addition to tax, or additional amount as determined under paragraph (3).
											(2)InterestInterest determined under this paragraph is the interest that would be determined by treating the
			 imputed underpayment as an underpayment of tax imposed in the adjustment
			 year.
										(3)PenaltiesPenalties, additions to tax, or additional amounts determined under this paragraph are the
			 penalties, additions to tax, or additional amounts that would be
			 determined—
											(A)by applying section 6651(a)(2) to such failure to pay, and
											(B)by treating the imputed underpayment as an underpayment of tax for purposes of part II of
			 subchapter A of chapter 68.
											6234.Judicial review of partnership adjustment
									(a)In generalWithin 90 days after the date on which a notice of a final partnership adjustment is mailed under
			 section 6231 with respect to any partnership taxable year, the partnership
			 may file a petition for a readjustment for such taxable year with—
										(1)the Tax Court,
										(2)the district court of the United States for the district in which the partnership’s principal place
			 of business is located, or
										(3)the Claims Court.
										(b)Jurisdictional requirement for bringing action in district court or Claims Court
										(1)In generalA readjustment petition under this section may be filed in a district court of the United States or
			 the Claims Court only if the partnership filing the petition deposits with
			 the Secretary, on or before the date the petition is filed, the amount of
			 the imputed underpayment (as of the date of the filing of the petition) if
			 the partnership adjustment was made as provided by the notice of final
			 partnership adjustment. The court may by order provide that the
			 jurisdictional requirements of this paragraph are satisfied where there
			 has been a good faith attempt to satisfy such requirement and any
			 shortfall of the amount required to be deposited is timely corrected.
										(2)Interest payableAny amount deposited under paragraph (1), while deposited, shall not be treated as a payment of tax
			 for purposes of this title (other than chapter 67).
										(c)Scope of judicial reviewA court with which a petition is filed in accordance with this section shall have jurisdiction to
			 determine all items of income, gain, loss, deduction, or credit of the
			 partnership for the partnership taxable year to which the notice of final
			 partnership adjustment relates, the proper allocation of such items among
			 the partners, and the applicability of any penalty, addition to tax, or
			 additional amount for which the partnership may be liable under this
			 subchapter.
									(d)Determination of court reviewableAny determination by a court under this section shall have the force and effect of a decision of
			 the Tax Court or a final judgment or decree of the district court or the
			 Claims Court, as the case may be, and shall be reviewable as such. The
			 date of any such determination shall be treated as being the date of the
			 court’s order entering the decision.
									(e)Effect of decision dismissing actionIf an action brought under this section is dismissed other than by reason of a rescission under
			 section 6231(c), the decision of the court dismissing the action shall be
			 considered as its decision that the notice of final partnership adjustment
			 is correct, and an appropriate order shall be entered in the records of
			 the court.
									6235.Period of limitations on making adjustments
									(a)In generalExcept as otherwise provided in this section, no adjustment under this subpart for any partnership
			 taxable year may be made after the date which is 3 years after the latest
			 of—
										(1)the date on which the partnership return for such taxable year was filed,
										(2)the return due date for the taxable year, or
										(3)the date on which the partnership filed an administrative adjustment request with respect to such
			 year under section 6226.
										(b)Extension by agreementThe period described in subsection (a) (including an extension period under this subsection) may
			 be extended by an agreement entered into by the Secretary and the
			 partnership before the expiration of such period.
									(c)Special rule in case of fraud, etc
										(1)False returnIn the case of a false or fraudulent partnership return with intent to evade tax, the adjustment
			 may be made at any time.
										(2)Substantial omission of incomeIf any partnership omits from gross income an amount properly includible therein and such amount is
			 described in section 6501(e)(1)(A), subsection (a) shall be applied by
			 substituting 6 years for 3 years.
										(3)No returnIn the case of a failure by a partnership to file a return for any taxable year, the adjustment may
			 be made at any time.
										(4)Return filed by SecretaryFor purposes of this section, a return executed by the Secretary under subsection (b) of section
			 6020 on behalf of the partnership shall not be treated as a return of the
			 partnership.
										(d)Suspension when Secretary mails notice of adjustmentIf notice of a final partnership adjustment with respect to any taxable year is mailed under
			 section 6231, the running of the period specified in subsection (a) (as
			 modified by the other provisions of this section) shall be suspended—
										(1)for the period during which an action may be brought under section 6234 (and, if a petition is
			 filed under such section with respect to such notice, until the decision
			 of the court becomes final), and
										(2)for 1 year thereafter.
										IVDefinitions and special rules
								
									Sec. 6241. Definitions and special rules.
								6241.Definitions and special rules
									(a)Definitions and special rulesFor purposes of this subchapter—
										(1)PartnershipThe term partnership means any partnership required to file a return under section 6031(a).
										(2)PartnerThe term partner means—
											(A)a partner in the partnership, and
											(B)any other person whose income tax liability under subtitle A is determined in whole or in part by
			 taking into account directly or indirectly income, gain, deduction, or
			 loss of the partnership.
											(b)Partnership adjustmentThe term partnership adjustment means any adjustment in the amount of any item of income, gain, loss, deduction, or credit of a
			 partnership, or any partner’s distributive share thereof.
									(c)Return due dateThe term return due date means, with respect to the taxable year, the date prescribed for filing the partnership return for
			 such taxable year (determined without regard to extensions).
									(d)Joint and several liability
										(1)In generalThe partnership and any partner of the partnership shall be jointly and severally liable for any
			 imputed underpayment and any penalty, addition to tax, or additional
			 amount attributable thereto.
										(2)Period for assessment of partnersThe period for assessment of an imputed underpayment with respect to a partner of a partnership
			 shall not expire earlier than 3 years after the date on which an
			 assessment of such imputed underpayment was made with respect to the
			 partnership.
										(3)Determining partnersA person shall be treated as partner of the partnership if such person is a partner of such
			 partnership at any time during the reviewed or adjustment year.
										(e)Payments nondeductibleNo deduction shall be allowed under subtitle A for any payment required to be made by a partnership
			 under this subchapter.
									(f)Special rule for deductions, losses, and credits of foreign partnershipsExcept to the extent otherwise provided in regulations, in the case of any partnership the
			 partnership representative of which resides outside the United States or
			 the books of which are maintained outside the United States, no deduction,
			 loss, or credit shall be allowable to any partner unless section 6031 is
			 complied with for the partnership’s taxable year in which such deduction,
			 loss, or credit arose at such time as the Secretary prescribes by
			 regulations.
									(g)Partnerships having principal place of business outside United StatesFor purposes of sections 6234, a principal place of business located outside the United States
			 shall be treated as located in the District of Columbia.
									(h)Partnerships in cases under title 11 of United States Code
										(1)Suspension of period of limitations on making adjustment, assessment, or collectionThe running of any period of limitations provided in this subchapter on making a partnership
			 adjustment (or provided by section 6501 or 6502 on the assessment or
			 collection of any imputed underpayment determined under this subchapter)
			 shall, in a case under title 11 of the United States Code, be suspended
			 during the period during which the Secretary is prohibited by reason of
			 such case from making the adjustment (or assessment or collection) and—
											(A)for adjustment or assessment, 60 days thereafter, and
											(B)for collection, 6 months thereafter.A rule similar to the rule of section 6213(f)(2) shall apply for purposes of section 6232(b).(2)Suspension of period of limitation for filing for judicial reviewThe running of the period specified in section 6234 shall, in a case under title 11 of the United
			 States Code, be suspended during the period during which the partnership
			 is prohibited by reason of such case from filing a petition under section
			 6234 and for 60 days thereafter..
				(2)Clerical amendmentThe table of subchapters for chapter 63 of such Code is amended by inserting after the item
			 relating to
			 subchapter B the following new item:
					
						
							Subchapter C. Treatment of partnerships.
				(d)Conforming amendments
				(1)Section 6422 of the Internal Revenue Code of 1986 is amended by striking paragraph (12).
				(2)Section 6501(n) of such Code is amended—(A)by striking paragraphs (2) and (3), and(B)by striking Cross references and all that follows through For period of limitations and inserting Cross reference.—For period of limitations.
					(3)Section 6503(a)(1) of such Code is amended by striking (or section 6229 and all that follows through of section 6230(a)).
				(4)Section 6504 of such Code is amended by striking paragraph (11).
				(5)Section 6511 of such Code is amended by striking subsection (g).
				(6)Section 6512(b)(3) of such Code is amended by striking the second sentence.
				(7)Section 6515 of such Code is amended by striking paragraph (6).
				(8)Section 6601(c) of such Code is amended by striking the last sentence.
				(9)Section 7421(a) of such Code is amended by striking 6225(b), 6246(b) and inserting 6232(c).
				(10)Section 7422 of such Code is amended by striking subsection (h).
				(11)Section 7459(c) of such Code is amended by striking section 6226 and all that follows through or 6252 and inserting section 6234.
				(12)Section 7482(b)(1) of such Code is amended—
					(A)by striking section 6226, 6228, 6247, or 6252 in subparagraph (E) and inserting section 6234,
					(B)by striking subparagraph (F), by striking or at the end of subparagraph (E) and inserting a period, and by inserting or at the end of subparagraph (D), and
					(C)by striking section 6226, 6228(a), or 6234(c) in the last sentence and inserting section 6234.
					(13)Section 7485(b) of such Code is amended by striking section 6226, 6228(a), 6247, or 6252 and inserting section 6234.
				(e)Effective dateExcept as provided in subsection (b)(4), the amendments made by this section shall apply to returns
			 filed for partnership taxable years
			 ending after December 31, 2014, except that a partnership may elect (at
			 such time and in such form and manner as the Secretary of the Treasury may
			 prescribe) for such amendments to apply to any return of the partnership
			 filed for partnership taxable years ending after the date of the enactment
			 of this Act and before January 1, 2015.
			
